      Case 8:19-cv-00423-WFJ-SPF Document 77 Filed 12/09/19 Page 1 of 2 PageID 966


                        UNITED STATES DISTRICT COURT
      ^;            FOR THE MIDDLE DISTRICT OF FLORIDA
                                  (TAMPA DIVISION)

CHRISTOPHER MARK PARIS,and
OXEBRIDGE QUALITY RESOURCES
INTERNATIONAL,LLC

Plaintiffs,                                         Case No. 8:19-cv-00423

vs.



WILLIAM LEVINSON,
LEVINSON PRODUCTIVITY
SYSTEM,PC,a Pennsylvania
Corporation, and Individual
Daryl Guberman


                          MOTION TO UNSEAL RECORDS

STATE OF FLORIDA                     /

COUNTY OF HILLSBOROUGH              /

  COMES NOW,I Daryl Guberman, a pro se defendant moves that the court unseal
FILE S-75 in the above captioned cause for the purpose to obtain discovery in
preparation of my persons defense, and for obtaining certified copies ofthe documents
from the file. The court is hereby reminded the confidential settlement agreement
between plaintiff CHRISTOPHER MARK PARIS and defendant WILLIAM
LEVINSON consisted of allegations in the complaint directed toward my persons,
DARYL GUBERMAN in which I ask the court for full disclosure.

WHERFORE,PREMISES,CONSIDERED,I, pro se defendant Daryl Guberman prays
that upon hearing hereofthe Court allow FILE S-75 to be unsealed for the purpose to
obtain discovery in preparation of my persons defense, and for obtaining certified copies
of the documents from the file.
   Case 8:19-cv-00423-WFJ-SPF Document 77 Filed 12/09/19 Page 2 of 2 PageID 967


Dated at Stratford, Connecticut this 6^^ day of December, 2019.


Daryl Guberman


Signature;




Notaiy:                  VUi'Tf6L|
Name:




Signature:


Date: December 6, 2019


Notary seal or signature



          MARIAH CANDICS PURlf:C\
               Notaiy Public
                 Connecticut
     My Commission Expires Dot 31. 202'-
